DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen publication number 2016/0377839.
With respect to claim 1, Chen discloses the limitations therein including the following: an optical lens system (abstract, figs and embodiments such as fig 1, corresponding embodiment of Table I); comprising, from an object side to an image-forming side, a first lens having refractive power (figs and embodiments such as fig 1, corresponding embodiment of Table I, lens “L1”); the first lens having an object side flat surface (figs and embodiments such as fig 1, corresponding embodiment of Table I, surface S1 of infinite radius i.e. a flat surface); a second lens having refractive power (figs and embodiments such as fig 1, corresponding embodiment of Table I, lens “L2”); an overall optical effect of the first lens and the second lens has having a negative refractive power (figs and embodiments such as fig 1, corresponding embodiment of Table I, lens “L1” and “L2” are both negative lenses and therefore have a combined negative power); a third lens having positive refractive power (figs and embodiments such as fig 1, corresponding embodiment of Table I, lens “L3”); a fourth lens having positive refractive power (figs and embodiments such as fig 1, corresponding embodiment of Table I, lens “L6”); and a fifth lens having negative refractive power (figs and embodiments such as fig 1, corresponding embodiment of Table I, lens “L7”); V5 > V3 (Table 1, V5 = 57.0 and V3 = 37.0 i.e. V5 > V3). 
With respect to claim 2, Chen further discloses the satisfaction of the claimed mathematical condition (embodiment of Table I, see also Table VII, TTL = 8.05, F = 2.7 and therefore TTL/F = 3.0). 
	With respect to claim 4, Chen further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment of Table I, and see Table VII, disclosing FOV = 160 degrees). 
	With respect to claim 5, Chen further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment of Table I re lens “L6” with │(R7 – R8)/(R7 + R8)│ = 1.9).
	With respect to claim 6, Chen further discloses the satisfaction of at least one of the claimed mathematical conditions (embodiment of Table I, N3 = 1.83 and N1 = 1.51 i.e. N3 > N1).
	With respect to claim 7, Chen further discloses the fourth lens being a biconvex lens (embodiment of Table I re “L6”). 
	With respect to claim 8, Chen further discloses the slopes of tangents of an object side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (fig 1 and corresponding embodiment of Table I re the object side of L2). Specifically, the object side surface of this lens is convex to the object side. Therefore, in moving upward on the convex object side surface from the center point toward a peripheral direction, the x coordinate changes positively and the y coordinate changes positively. As such, the slope of such a tangent line will have a positive value. 
Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzawa publication number 2015/0042773.
With respect to claim 1, Uzawa discloses the limitations therein including the following: an optical lens system (abstract, figs and examples such as fig 6, corresponding example 2); comprising, from an object side to an image-forming side, a first lens having refractive power (figs and examples such as fig 6, corresponding example 2, lens “L1”); the first lens having an object side flat surface (figs and examples such as fig 6, corresponding example 2, surface 1 of infinite radius i.e. a flat surface); a second lens having refractive power (figs and examples such as fig 6, corresponding example 2, lens “L2”); an overall optical effect of the first lens and the second lens has having a negative refractive power (figs and examples such as fig 6, corresponding example 2, lens “L1” and “L2” are both negative lenses and therefore have a combined negative power); a third lens having positive refractive power (figs and examples such as fig 6, corresponding example 2, lens “L3”); a fourth lens having positive refractive power (figs and examples such as fig 6, corresponding example 2, lens “L4”); and a fifth lens having negative refractive power (figs and examples such as fig 6, corresponding example 2. lens “L5”); V5 > V3 (examples such as example 2, V5 = 46.62 and V3 = 40.75 i.e. V5 > V3). 
With respect to claim 3, Uzawa further discloses the satisfaction of the claimed mathematical condition (example such as example 2, see Table 2 re example 2, f/Y’ = 0.94). 
	With respect to claim 4, Uzawa further discloses the satisfaction of at least one of the claimed mathematical conditions (example such as example 2, see Table 2 re example 2 disclosing FOV = 138 degrees). 
	With respect to claim 5, Uzawa further discloses the satisfaction of at least one of the claimed mathematical conditions (example 1, re lens “L5”, the lens of surfaces “10-11” with │(R9 – R10)/(R9 + R10)│ = 0.9).
	With respect to claim 6, Uzawa further discloses the satisfaction of at least one of the claimed mathematical conditions (example 2, N1 = 1.88 and N4 = 1.58 i.e. N1 > N4).
	With respect to claim 7, Uzawa further discloses the fourth lens being a biconvex lens (example 2 re lens “L4”). 
	With respect to claim 8, Uzawa further discloses the slopes of tangents of an image side surface of the second lens from a center point of the object side surface in a first direction away from the optical axis as having a positive value (fig 6 and corresponding example 2 re lens “L2”). Specifically, the image side surface of this lens is concave to the image side. Therefore, in moving upward on this concave image side 
surface from the center point toward a peripheral direction, the x coordinate changes positively and the y coordinate changes positively. As such, the slope of such a tangent line will have a positive value. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
With respect to claim 3, Chen discloses the following: an optical lens system (abstract, fig 4, corresponding embodiment of Table V); comprising, from an object side to an image-forming side, a first lens having refractive power (fig 4, corresponding embodiment of Table V, lens “L1”); the first lens having an object side flat surface (fig 4, corresponding embodiment of Table V, surface S1 of infinite radius i.e. a flat surface); a second lens having refractive power (fig 4, corresponding embodiment of Table V, lens “L2”); an overall optical effect of the first lens and the second lens has having a negative refractive power (fig 4, corresponding embodiment of Table V, lens “L1” and “L2” are both negative lenses and therefore have a combined negative power); a third lens having positive refractive power (fig 4, corresponding embodiment of Table V, lens “L3”); a fourth lens having positive refractive power (fig 4, corresponding embodiment of Table V, lens “L6”); and a fifth lens having negative refractive power (fig 4, corresponding embodiment of Table V, lens “L7”); V5 > V3 (Table V, V5 = 57.0 and V3 = 37.0 i.e. V5 > V3). 
With respect to claim 3, the embodiment of Table V of Chen discloses as is set forth above and further discloses f/Y’ = 0.48 (see Table VII) and therefore just outside of the claimed range of “= 0.5”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the optical lens system of Table V of Chen, the additional feature of having f/Y’ within the claimed range since this range closely approximates the suggested value taught by Chen for the purpose of providing a lens system of improved optical imaging.
Prior Art Citations
	Yamada et al publication number 2015/0116848 is being cited herein to show another optical lens system that would have read on a number of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2022